DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 49, 50, 52 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly teach or suggest a transcatheter heart valve replacement comprising a supra-annular sealing collar and a sub-annular sealing collar each comprised of a flat braided or laser-cut wire frame and a cover, a collapsible flow control leave connected at an upper end to an inner perimeter of the supra-annular sealing collar and extending beyond the sub-annular sealing collar into the ventricle, and 2-12 fastening pins with securement wires, the fastening pins attached to the sub-annular sealing collar and securement wires attached to the supra-annular sealing collar and which are tensioned to compress native heart annular tissue between the collars.
The closest prior art is Lozonschi et al. (Pub. No.: US 2018/0318071) in view of
Hacohen et al. (Pub. No.: US 2015/0216661), with Lozonschi disclosing a transcatheter heart valve replacement, comprising: (i) a supra-annular sealing collar 2144 and (ii) a sub-annular sealing collar 2114, each of said collars connected to (iii) a collapsible flow control sleeve 2102 that provides a reciprocating closable channel from a heart atrium to a heart ventricle (abstract), each of said collars comprised of a substantially flat braided or laser-cut wire frame (e.g., para. 105) covered with a biocompatible material (para. 468, 478) and each having a central aperture (e.g., figs. 2A-K), the collapsible flow control sleeve 80 connected at an upper end to an inner perimeter of the central aperture of the supra-annular sealing collar (e.g., fig. 21A-C), the collapsible flow control sleeve connected at a middle section to an inner perimeter of the central aperture of the sub- annular sealing collar (e.g., fig. 21A-C), and the collapsible flow control sleeve extending beyond the central aperture of the sub-annular sealing collar and having a lower end positioned with the ventricle of the heart (e.g., fig. 6A-6B).  Lozonschi lacks from 2-12 fastening pins with securement wires, said fastening pins attached to the subannular sealing collar and said securement wires attached to the supra-annular sealing collar, wherein said fastening pins with securement wires are tensioned to compress native heart annular tissue between the collars to function as a securement and mounting mechanism (not disclosed).  While Hacohen does disclose fastening pins  30a, 30b with securement wires 34, these are used to tension an upper annular flange and native heart tissue (e.g., fig. 2F) and are not used to interconnect two collars by the tensioning function.  Because of the complexity in aligning the fastening pin between a supra-annular collar and a sub-annular collar with native annular tissue in between, it would not have been obvious to have combined Lozonschi with Hacohen to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore:
the cammed locking mechanism (claim 51)
the secondary open frame annular collar attached to the supra-annular sealing collar (claim 53),
the moderator band anchor (claim 54, 60), 
the flexible sleeve tethers attached to the distal end of the elongated axial post (claim 56, 63), 
the collapsible flow control sleeve attached to 2-8 flexible sleeve tethers, the flexible sleeve tethers attached to a floating ring anchor, the floating ring anchor having a diameter slightly larger than the elongated axial post and the floating ring anchor circumscribing a distal end of the elongated axial post (claim 57, 64), 
the open framed annular collar attached to a flange along an external circumferential edge of the open framed annular collar (claim 62), 
the open framed annular collar attached to flange structure selected from a sub-annular flange, a supra-annular flange, and a sub-annular flange connected by a spanning stent to a supra-annular flange (claim 65), 
toroidal sealing collars (claim 66), 
the open framed annular collar is attached to an expandable vacuum compression stent, wherein the vacuum compression stent has a top flange, a spanning member, a bottom flange, and a toroidal compression bladder disposed with the circumference of the stent, wherein upon inflating the bladder the stent expands in height, and wherein upon deflating the bladder the stent decreases in height and creates an annular tissue compression between the top flange and the bottom flange (claim 69)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51, 53-58, 60, 62-66, 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 states, “wherein the step of (iv) tensioning the securement wire comprises pulling the securement wire through a cammed locking mechanism.”  Although the specification repeats this limitation in paragraphs 39, 73, and uses the phrase “cam mechanism” in paragraph 258, the specification fails to comply with the written description requirement because no details are provided as to what the cam mechanism actually is, how it functions, where it is located, or any other details regarding what the Applicant considers the cam mechanism to be. Because the cam mechanism was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention, claim 51 lacks written description. 
Claim 53 states, “The transcatheter heart valve replacement of claim 52, comprising (v) a secondary open framed annular collar attached to the supra-annular sealing collar, said open frame annular collar having (vi) 2-12 radial bracket supports and connecting the open framed annular collar to (vii) a central mounting hub, (viii) an elongated axial post having a proximal end attached to and extending away from the central mounting hub, and the elongated axial post disposed within a lumen of the collapsible flow control sleeve.”  Although the specification repeats this language in paragraphs 41 and 75, no detail is provided as to how the open frame annular collar is attached to the supra-annular sealing collar.  Examiner notes that paragraph 442, referring to figure 126, states “FIG. 126 is a cross-sectional illustration and shows an embodiment having an adjustable post height, where the annular ring has a hub, and the hub engages self-locking pegs or pin, and where the tube is adjustably mounted to travel with the post/frame.”  However, the specification does not describe attachment of a secondary open frame collar to the supra-annular sealing collar, does not describe what exactly constitutes the open framed annular collar, and does not describe the elongated axial post having a proximal end attached to the central mounting hub.
For claim 54 and 60, the specification fails to provide any structure or descriptive detail for the “moderator band anchor.”  Although paragraph 274, 299 refers to the moderator band anchor, no structural details are provided for this feature. Paragraph 303 recites “such as surgical clips, clamps, and so forth” yet does not describe exactly what features are required of a moderator band anchor.  Furthermore, the specification fails to describe fastening a moderator band anchor to a distal end of the axial post.  The specification fails to describe a moderator band anchor in combination with a central mounting hub. 
For claim 56 and 63, although specification paragraphs 44-45, 50-51, 78-79 repeat the claim limitation, no detail is provided as to the structure or nature of the flexible sleeve tethers, how they are attached to the distal end of the collapsible flow control sleeve, or how they are attached to the distal end of the elongated axial post.  The specification does not describe flexible tethers in combination with a central mounting hub.
For claim 57 and 64, although specification paragraphs 45, 51, 79, and 86 repeat the claim limitation, no detail is provided as to the structure or nature of the floating ring anchor, or how it circumscribes the distal end of the post. The specification does not describe a floating ring anchor in combination with a central mounting hub.
For claim 62, the specification fails to describe the open framed annular collar as attached to a flange along an external circumferential edge of the open framed annular collar, despite this limitation being repeated in paragraph 84, it is unclear what Applicant considers to be the “open framed annular collar” and thus the specification fails to describe how this feature is connected to a “flange” of unknown parameters. 
Claim 65 states, “the open framed annular collar is attached to flange structure selected from a sub-annular flange, a supra-annular flange, and a sub-annular flange connected by a spanning stent to a supra-annular flange.” However, beyond repeating this limitation in paragraph 87, the specification provides no detail on how the collar is attached to the sub or supra annular flanges, or how it would be connected to a sub-annular flange connected by a spanning stent to a supra-annular flange.  The specification does not describe a supra- or sub- annular flange in combination with an open-framed annular collar having a central mounting hub. 
For Claim 66, the specification fails to provide any structural details for the “one or more toroidal sealing collars” and the specification fails to disclose the combination of toroidal sealing collars and a central mounting hub. 
For claim 69, the specification fails to describe “the open framed annular collar is attached to an expandable vacuum compression stent, wherein the vacuum compression stent has a top flange, a spanning member, a bottom flange, and a toroidal compression bladder disposed with the circumference of the stent, wherein upon inflating the bladder the stent expands in height, and wherein upon deflating the bladder the stent decreases in height and creates an annular tissue compression between the top flange and the bottom flange.” Paragraph 91 repeats these words, but no detail is provided on vacuum compression, a toroidal compression bladder disposed within the circumference of the stent, inflating the bladder to expand the stent height and deflating the bladder to decrease the stent height. The specification fails to disclose a vacuum compression stent in combination with a central mounting hub. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 60-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 states “an elongated axial tether having a proximal end attached to and extending away from the central mounting hub.”  It is unclear how the proximal end can be both attached to and extending away from the central mounting hub.  Examiner suggests “an elongated axial tether having a proximal end attached to 
Claims 60-69 each recite the limitation "tricuspid pinch valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the pinch valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 59, 60, 62, 65, 67-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegels et al. (Pub. No.: US 2017/0319333). 
Tegels et al. (hereinafter, Tegels) discloses a tricuspid valve (abstract), comprising: an open framed annular collar 250 having 2-12 radial bracket supports 243A (e.g., fig.5-6) disposed therein and connecting the open framed annular collar to a central mounting hub 244, an elongated axial tether 391 (e.g., para. 57, e.g., fig. 13) having a proximal end attached to and extending away from the central mounting hub (e.g., para. 57), and an elongated pliant conduit 270 having a proximal end attached to and extending away from the open framed annular collar (e.g., fig. 2, 3), with the elongated axial tether disposed within a lumen of the pliant conduit (e.g., fig. 13).  
For claim 60, the elongated axial tether has a distal end that is fastened to a moderator band anchor 482/582 (note the anchor is fully capable of fastening to the moderator band).  
For claim 62, the open framed annular collar 250 is attached to a flange 220 along an external circumferential edge of the open framed annular collar (e.g., fig. 10).  
For claim 65, the open framed annular collar  250 is attached to flange structure 220 selected from a sub-annular flange, a supra-annular flange, and a sub-annular flange connected by a spanning stent to a supra-annular flange (supra-annular flange 220).  
For claim 67, the elongated pliant conduit is supported with one or more longitudinal supports 245 integrated into a fabric or material of the elongated pliant conduit, the one or more longitudinal supports selected from rigid or semi- rigid ribs, rigid or semi-rigid batons, rigid or semi-rigid panels, and combination thereof (rigid ribs, e.g. para. 58).  
For claim 68, the open framed annular collar 250 is an expandable stent (e.g., fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Tegels et al. (Pub. No.: US 2017/0319333) in view of Navia et al. (Pub. No. US 2006/0195183).
Tegels is explained supra, however, Tegels does not specify the valve fits within a transcatheter implantation catheter having an internal diameter less than 22Fr (7.33mm) when compressed.  However, 22F catheters are well known in the art, and Navia et al. teaches placement of a valve prosthesis within a 16-22 French catheter (para. 64).  Thus it would have been obvious to one of ordinary skill in the art to have utilized a 22French or lesser diameter catheter to implant the Tegels prosthesis as an obvious selection of a known catheter size suitable for percutaneous heart valve implantation.  This modification would have occurred using known methods and would have yielded predictable results.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774